Citation Nr: 1434302	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-45 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1970 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

As shown by the record, the most recent VA examination to assess the Veteran's asthma was in February 2009, more than five years ago.  In his substantive appeal the Veteran indicated the asthma had worsened.  A close review of the record found that beginning in 2009 he was hospitalized on several occasions for non-service connected disabilities, and while hospitalized received treatment for respiratory complaints.  His representative claims that such treatment reflects worsening of asthma.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

January 2013 treatment records from the Memphis VA Medical Center, note that it was recommended that the Veteran have pulmonary function testing.  From the record it is unclear whether such testing was done (records of any such testing are not in the record before the Board).  Any existing records of such VA testing are constructively of record, may contain pertinent information, and must be secured.

Furthermore, the current record includes a two page Social Security Administration (SSA) Inquiry summary which notes that while no disability determination was made, the Veteran nonetheless had a disability onset date of July 1, 2000 (suggesting some sort of determination).  Any related medical records existing are constructively of record, and must be secured.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following:

1. The AOJ should obtain for the record any (and all) medical records considered in connection with the Veteran's claim for SSA disability benefits (and a copy of any SSA determination in the matter).  If no such records exist, it should be so noted in the record (with explanation) and the Veteran should be so advised.

2.  The AOJ should also secure for association with the record copies of the complete clinical records of all VA treatment the Veteran has received for his service-connected bronchial asthma (i.e., update to the present the records of his VA treatment for bronchial asthma).

3.  Thereafter, the AOJ should arrange for a respiratory diseases examination of the Veteran to determine the current severity of his bronchial asthma.  The Veteran's entire record must be reviewed by the examiner.  All indicated tests or studies must be completed (and must specifically include pulmonary function testing).  Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

 (a)  Identify the prescribed treatment regimen for the Veteran's asthma.  Does he use (and if so, how often, i.e., daily or less frequently) oral inhalational, bronchodilator, or inhalational anti-inflammatory medication therapy?

(b)  How often does he require a physician's care for an exacerbation of asthma?.

(c)  Does he  require use of oral or parenteral corticosteroids or immune-suppressive medications; and if so, is the medication "high dose."

(d) Has he had any asthma attacks with episodes of respiratory failure (if so, identify the frequency).

The examiner must explain the rationale for all opinions.

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

